          Case 2:14-cv-01699-LRH-CWH Document 985 Filed 11/16/18 Page 1 of 4


 1   BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3   Telephone:    702.382.7300                   FRANK KENNAMER (pro hac vice)
     Facsimile:   702.382.2755                    One Market, Spear Street Tower
 4   rpocker@bsfllp.com                           San Francisco, CA 94105
                                                  Telephone:     415.442.1000
 5   BOIES SCHILLER FLEXNER LLP                   Facsimile:    415.442.1001
     WILLIAM ISAACSON (pro hac vice)              benjamin.smith@morganlewis.com
 6   KAREN DUNN (pro hac vice)                    john.polito@morganlewis.com
     1401 New York Avenue, NW, 11th Floor         sharon.smith@morganlewis.com
 7   Washington, DC 20005                         frank.kennamer@morganlewis.com
     Telephone: (202) 237-2727
 8   Facsimile: (202) 237-6131                    DORIAN DALEY (pro hac vice)
     wisaacson@bsfllp.com                         DEBORAH K. MILLER (pro hac vice)
 9   kdunn@bsfllp.com                             JAMES C. MAROULIS (pro hac vice)
                                                  ORACLE CORPORATION
10   BOIES SCHILLER FLEXNER LLP                   500 Oracle Parkway, M/S 5op7
     STEVEN C. HOLTZMAN (pro hac vice)            Redwood City, CA 94070
11   KATHLEEN R. HARTNETT (pro hac vice)          Telephone:    650.506.4846
     BEKO O. REBLITZ-RICHARDSON                   Facsimile:    650.506.7114
12   (pro hac vice)                               dorian.daley@oracle.com
     1999 Harrison Street, Suite 900              deborah.miller@oracle.com
13   Oakland, CA 94612                            jim.maroulis@oracle.com
     Telephone:     510.874.1000
14   Facsimile:     510.874.1460                  Attorneys for Defendants and
     sholtzman@bsfllp.com                         Counterclaimants Oracle America, Inc. and
15   khartnett@bsfllp.com                         Oracle International Corp.
     brichardson@bsfllp.com
16
                              UNITED STATES DISTRICT COURT
17
                                    DISTRICT OF NEVADA
18
     RIMINI STREET, INC., a Nevada corporation,     Case No. 2:14-cv-01699 LRH CWH
19                            Plaintiff,
                                                   DECLARATION OF CHRISTIAN B.
20          v.                                     HICKS IN SUPPORT OF ORACLE’S
                                                   OPPOSITION TO RIMINI’S MOTION
21   ORACLE AMERICA, INC., a Delaware              FOR PARTIAL SUMMARY
     corporation; and ORACLE INTERNATIONAL         JUDGMENT RE: PRECLUSION OF
22   CORPORATION, a California corporation,        ORACLE’S ALREADY
                               Defendants.         ADJUDICATED CLAIMS
23
     ORACLE AMERICA, INC., a Delaware
24   corporation; and ORACLE INTERNATIONAL
     CORPORATION, a California corporation,
                         Counterclaimants,         Judge:       Hon. Larry R. Hicks
25
            v.
26
     RIMINI STREET, INC., a Nevada corporation;
27   SETH RAVIN, an individual,
                       Counterdefendants.          5('$&7('
28
          Case 2:14-cv-01699-LRH-CWH Document 985 Filed 11/16/18 Page 2 of 4



 1

 2

 3

 4

 5          I, Christian B. Hicks, declare as follows:

 6          1.      I have been retained as an expert witness in this matter by counsel for defendants

 7   and counterclaimants Oracle America, Inc. and Oracle International Corp. (collectively,

 8   “Oracle”). I have personal knowledge of the facts set forth in this declaration and would

 9   competently testify to them if required.

10          2.      I performed work and testified as an expert at trial in the previous Oracle lawsuit

11   against Rimini. I graduated summa cum laude with an A.B. in Computer Science from Princeton

12   University in 1997. I received training in data forensics from NTI in 2003 and from GIAC in

13   2015. From 1997 to 2015, I was a Co-Founder and President of Elysium Digital, a technical

14   litigation consulting company located in Boston, Massachusetts that specialized in

15   providing computer science and electrical engineering expertise in legal disputes

16   involving intellectual property, computer forensics, and other high-tech subject matter.

17   In 2015, Elysium Digital was acquired by Stroz Friedberg, where I served as a Managing

18   Director until 2017. Since September 2017, I have continued to work with Stroz Friedberg as an

19   independent contractor.

20          3.      In this action, Oracle’s counsel asked me in part to evaluate Rimini Street, Inc.’s

21   (“Rimini”) development and use of certain software tools built to automate Rimini’s support

22   processes, including Rimini’s Automated Framework tool (“AFW”).

23          4.      I have reviewed data produced by Rimini during discovery in this action showing

24   each instance in which Rimini used AFW to provide PeopleSoft support to its customers.

25          5.      I understand that Rimini has defined “gap customers” as customers Rimini gained

26   between December 5, 2011, and February 13, 2014.

27          6.      My analysis of Rimini’s AFW data shows that Rimini used AFW to

28
                                                         1
      DECL OF CHRISTIAN B. HICKS ISO ORACLE’S OPP TO RIMINI’S MOTION FOR PARTIAL
     SUMMARY JUDGMENT RE: PRECLUSION OF ORACLE’S ALREADY ADJUDICATED CLAIMS
Case 2:14-cv-01699-LRH-CWH Document 985 Filed 11/16/18 Page 3 of 4
          Case 2:14-cv-01699-LRH-CWH Document 985 Filed 11/16/18 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I certify that on November 16, 2018, I electronically transmitted the foregoing
 3   DECLARATION OF CHRISTIAN B. HICKS IN SUPPORT OF ORACLE’S
 4   OPPOSITION TO RIMINI’S MOTION FOR PARTIAL SUMMARY JUDGMENT RE:
 5   PRECLUSION OF ORACLE’S ALREADY ADJUDICATED CLAIMS to the Clerk’s
 6   Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
 7   counsel in this matter; all counsel are CM/ECF registrants.
 8

 9    Dated: November 16, 2018                            BOIES SCHILLER FLEXNER LLP
10

11                                              By:                /s/ Ashleigh Jensen
                                                                   Ashleigh Jensen
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27
28

                                                      1
                                        CERTIFICATE OF SERVICE
